                              Case 5:21-mj-00194-STE Document 1 Filed 03/26/21 Page 1 of 5

AO 91 (rev.ll/lll     Criminal Complaint                                 AUTHORIZED    AND APPROVED     DATE:.                                           _




                                               United States District Court
                                                                         for the

_____                         W~E=S_=T=E=RN;;;;....;.._            DISTRICT         OF                ---=O=K=L=A=H;;;_;;O;;.._;;;M=A;;.;;;;..._         _



            United States of America

                         v.
                                                                                              Case No: M-21-                 194                   -SM
            Samuel Nathaniel Scott,




                                                            CRIMINAL COMPLAINT

            I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

                                                                              COUNT 1

                                                          Murder in the First Degree within indian country

         On or about December 22,200 I, while within Indian country, in Grady County, in the Western District of Oklahoma, defendant
Samuel Nathaniel Scott, an Indian, did unlawfully with malice aforethought and premeditation kill Jody Wynn by shooting him with a
firearm, in violation of 18 U.S.C. §§ I III and 1153.




            This criminal complaint is based on these facts:

            See attached Affidavit of Special Agent Benjamin G. Matney, Federal Bureau oflnvestigation,                   which is incorporated and made
            a part hereof by reference.

            o       Continued on the attached sheet.




                                                                                                            Complainant'S signature
                                                                                                     BENJAMIN G. MATNEY
                                                                                                     Special Agent
                                                                                                     Federal Bureau of Investigation



Sworn to before me and signed in my presence.

Date:    Mar 26, 2021
                  _
                                                                                                                        Judge's signature

City and State: Oklahoma City, Oklahoma                                                         SHON T. ERWIN, U.S. Magistrate Judge
                                                                                                          Printed name and title
          Case 5:21-mj-00194-STE Document 1 Filed 03/26/21 Page 2 of 5




                                            AFFIDAVIT


         I, Benjamin G. Matney, a Special Agent of the Federal Bureau ofInvestigation

(FBI), Oklahoma City Division, being duly sworn, state:

                                  AFFIANT'S       EXPERIENCE

         1.   I have been employed as a Special Agent (SA) with the FBI since January 2011

and have been assigned to the Oklahoma City Division of the FBI for approximately                  10

years.    During the past 10 years, I have conducted            a wide variety    of investigations,

including cases involving violent crimes in Indian country.

                                  PURPOSE       OF AFFIDAVIT

         2.   This Affidavit     is submitted    in support   of an Application     for a Criminal

Complaint and Arrest Warrant for Samuel Nathaniel SCOTT (SCOTT),                  because probable

cause exists to believe that on or about Saturday, December 22,2001,             in Indian Country,

Grady County,      Oklahoma,      within   the Western    District   of Oklahoma,      SCOTT      did

unlawfully with malice aforethought         and premeditation   kill Jody Wynn by shooting him

with a firearm in violation of 18 U.S.C. § 1111 and 1153.

         3.   The information    in this Affidavit is based on my personal knowledge          and on

information that I have learned, either directly or indirectly, from witnesses, records, and

other law enforcement      officers     and agents. Additionally,    unless otherwise      indicated,

conversations    discussed herein are described in substance and part rather than verbatim.

Since this Affidavit is being submitted         for the limited purpose   of securing a criminal

complaint and an arrest warrant, I have not included each and every fact known to me

concerning this investigation.        I have set forth only the facts that I believe are necessary
           Case 5:21-mj-00194-STE Document 1 Filed 03/26/21 Page 3 of 5




to establish probable cause to support the issuance of a criminal complaint and an arrest

warrant.

                           FACTS AND CIRCUMSTANCES

        4.     On December 22,2001,    at approximately   12:21 A.M., Deputies from Grady

and McClain County Sheriffs' Departments were dispatched to the Wynn family residence

located 4110 mile south of state highway 39 on the McClain - Grady County line then 1/10

mile west into Grady County, Oklahoma.       This residence is in Grady County within the

Western District of Oklahoma and Indian Country.       The initial dispatch was based on an

emergency call from Tamie Wynn in which she indicated that her brother (determined to

be SCOTT) had shot her husband (determined to be lody Wynn).

        5.     Deputies responding to the Wynn residence found lody Wynn just inside the

doorway to the Wynn residence with an apparent gunshot wound to the head. lody Wynn

was still breathing but in serious condition and was subsequently transported via med-tlight

to Oklahoma City for medical treatment but did not survive his injuries.

        6.     The body of lody Wynn was examined by Doctor Larry Balding of the Office

of the Chief Medical Examiner in Oklahoma City. Dr. Balding ruled lody Wynn's death

as a homicide and determined the probable cause of death to be a gunshot wound to the

head.

        7.     An additional emergency call from a neighbor of the Wynn family relayed

that SCOTT had shown up at this home claiming to have just shot someone.            Deputies

responding to this home found SCOTT.        Once SCOTT was detained, SCOTT indicated


                                             2
        Case 5:21-mj-00194-STE Document 1 Filed 03/26/21 Page 4 of 5




that he had shot his brother-in-law   in self-defense.

       8.       Tamie Wynn gave a statement to Grady County Sheriff Deputies.         Tamie

indicated that her brother, SCOTT, came to her family home the night of the shooting and

got upset with her husband, Jody Wynn.         Tamie Wynn detailed that SCOTT threatened

to kill Jody Wynn before leaving the home and returning with a firearm.     Tamie observed

Jody Wynn walk from the kitchen toward the front door where he fell to the floor.     Tamie

Wynn then observed SCOTT standing in front of the door reloading          her father's rifle.

Tamie Wynn grabbed the barrel trying to get the rifle away from SCOTT who was making

statements about killing the Wynns.       SCOTT was able to fire again before Tamie Wynn

wrestled the gun from SCOTT.          SCOTT entered the Wynn home and kicked Jody Wynn

in the head repeatedly before fleeing the scene.

       9.       At the time of the offense, SCOTT was an enrolled citizen of the Muscogee

Creek Nation.

       10.      Based on the foregoing facts, I believe that probable cause exits that on or

about December 22, 2001, in Grady County within the Western District of Oklahoma,

SCOTT shot and killed Jody Wynn with malice aforethought              and premeditation    in

violation of 18 U.S.C. § 1111 and 1153.




       I respectfully request that the Court issue a Criminal Complaint and Arrest Warrant

for SCOTT.




                                                3
Case 5:21-mj-00194-STE Document 1 Filed 03/26/21 Page 5 of 5




                                                             --
                           Special Agent
                           Federal Bureau of Investigation


SUBSCRIBED AND SWORN to before me this __       day of March, 2021.




                           SHONT. ERWIN
                           United States Magistrate Judge




                             4
